F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                 JUL 1 1997
                                       TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                    Clerk


 JIMMIE H. CASTLE,

                Plaintiff-Appellant,
                                                             No. 96-5256
           v.                                         (D.C. No. 94-CV-1118-W)
                                                          (N.D. Oklahoma)
 SHIRLEY S. CHATER, Commissioner
 of Social Security Administration,*

                Defendant-Appellee.




                               ORDER AND JUDGMENT**


Before EBEL, LOGAN, and MURPHY, Circuit Judges.




       *
         Effective March 31, 1995, the functions of the Secretary of Health and Human
Services in social security cases were transferred to the Commissioner of Social Security.
Pub. L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), Shirley S. Chater, Commissioner
of Social Security, is substituted for Donna E. Shalala, Secretary of Health and Human
Services, as the defendant in this action. Although we have substituted the Commissioner
for the Secretary in the caption, in the text we continue to refer to the Secretary because
she was the appropriate party at the time of the underlying decision.
       **
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

       Plaintiff Jimmie H. Castle appeals from the judgment of the district court affirming

the decision of the Secretary of Health and Human Services denying her social security

disability benefits under Title II of the Social Security Act. She claims disability due to

chronic arachnoiditis. The administrative law judge (ALJ) initially denied benefits at step

four of the sequential process for determining disability, see 20 C.F.R. § 404.1520, and

the Appeals Council denied plaintiff’s request for review.

       Plaintiff appealed and the district court adopted the magistrate judge’s finding that

substantial evidence supported the ALJ’s determination that plaintiff’s pain was not

disabling and that the ALJ’s analysis of whether plaintiff could return to her past job as a

billing clerk was not clear. The district court thus remanded for a determination of

whether plaintiff could return to her past relevant work or work elsewhere in the national

economy. After a supplemental hearing the ALJ again found that plaintiff was not

disabled at step four. The Appeals Council denied review, making the ALJ’s

determination the final decision of the Secretary.

       Plaintiff contends the ALJ erred because neither the assessment of her residual

functional capacity nor the step four determination were supported by substantial


                                            -2-
evidence. She contends that the ALJ failed (1) to perform a new credibility assessment

after the supplemental hearing, (2) to demonstrate he properly considered the opinion of

plaintiff’s treating physician, and (3) to make a function-by-function comparison as

required by law.

       We review the Secretary’s decision only to determine whether the findings are

supported by substantial evidence and whether the correct legal standards were applied.

See Goatcher v. United States Dep’t of Health & Human Servs., 52 F.3d 288, 289 (10th

Cir. 1995). In reviewing the Secretary’s decision we do not reweigh the evidence or

substitute our discretion for that of the Secretary, but we do have the duty to carefully

consider the entire record and make a determination on the record as a whole. See Kelley

v. Chater, 62 F.3d 335, 337 (10th Cir. 1995).

       We have reviewed the briefs and the record on appeal and are satisfied that the

plaintiff’s claims of error have no merit. The magistrate judge1 thoroughly addressed the

issues raised on appeal, and we affirm for substantially the reasons stated in the

magistrate judge’s order of September 23, 1996. See I Appellant’s App. 5-12.

       AFFIRMED.

                                                  Entered for the Court

                                                  James K. Logan
                                                  Circuit Judge


       1
         The parties consented to disposition by a magistrate judge. See 28 U.S.C.
§ 636(c)(3).

                                            -3-